Title: To Thomas Jefferson from Abishai Thomas, 15 December 1801
From: Thomas, Abishai
To: Jefferson, Thomas


          
            Sir
            Navy Office 15th Decemr. 1801
          
          John Thompson Mason Esquire having applied for an official copy of the instructions to the commanders of armed Vessels in the Service of the United States of the 10th July 1798, as being necessary to be exhibited as testimony in a trial now pending in the Supreme Court in relation to the French Schooner Peggy
          I have the honor to transmit the copy herewith, and in the absence of the Secretary of the Navy to submit to your approbation the propriety of furnishing the same to Mr. Mason—
          With the utmost consideration & respect, I have the honor to be Sir yr. mo. obt Ser
          
            Ab. Thomas
          
        